DETAILED ACTION
The amendment to Application Ser. No. 16/287,298 filed on January 29, 2021, has been entered.  Claims 4, 5, 7-10, 14-16, 19 and 20 are cancelled. Claims 1, 2, 6, 11-13, 17 and 18 are amended. Claims 1-3, 6, 11, 12, 13, 17 and 18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the objection to the claims for minor informalities has been fully considered by the Examiner but are not persuasive.
	Specifically, Claims 1, 12 and 17 appear to have been amended to replace the term “web page” with term “web-page” (hyphenation added). However, the term “webpage” (single word) is used in the remainder of the claims for the same element. The object to the claims for minor informalities is maintained.

The amendment to Claims 2, 6, 11, 13, 17 and 18 and cancellation of Claims 5, 7-10, 14-16, 19 and 20 has overcome or rendered moot, respectively, the rejection of Claims 2, 5-11, 13-16 and 18-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed October 30, 2020. The rejection of Claims 2, 6, 11, 13, 17 and 18  under 35 U.S.C. 112(b) is hereby withdrawn.

The amendment to Claims 1, 12 and 17 has overcome the rejection of Claims 1-3 and 5-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed October 30, 2020. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
Claims 1, 12 and 17 are objected to because of the following informalities:
regarding Claim 1, the term “the web-page” recited in line 9 should be “the webpage”;
regarding Claim 12, the term “the web-page” recited in line 13 should be “the webpage”; and
regarding Claim 17, the word “accessing” recited in line 11 should be “the webpage”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, Pub. No. US 2019/0272559 A1, hereby “Lee”, in view of Ahmed et al, Pub. No. US 2014/0237042 A1, hereby “Ahmed”, in further view of Amin et al., Pub. No. US 2016/0124942 A1, hereby “Amin”.

Regarding Claim 1, Lee discloses “A computer-implemented method (Lee paragraphs 7 and 19: a method for identifying and presenting semantic misalignments between digital messages and external digital content) comprising:
receiving communication data associated with an electronic communication, wherein the communication data includes textual data, and wherein the electronic communication comprises a social media post on a social media platform, and wherein the social media post includes a uniform resource locator (URL) for a webpage (Lee figs. 1, 2A, 3A and 7 and paragraphs 20, 32, 34-35, 49-52, 56-57 and 116-117: digital misalignment system 118 analyzes the content of digital message 300 to generate semantic message feature vector 318, wherein the digital message may include a social media post comprising message text 304 and link 308 to a webpage, e.g., misaligned landing page 230 - while not explicitly stated the content of the digital message is necessarily received by the digital misalignment system);” and
“accessing the web page through the URL to analyze content of the webpage (Lee figs. 1, 3B and 7 and paragraphs 22, 35, 53, 66-69 and 117: digital misalignment system 118 accesses the webpage using link 308 and extracts content features from the webpage to create external digital content feature vector 328);
comparing the communication data to the content of the webpage to determine a relevancy score (Lee figs. 1, 3C and 7 and paragraphs 23, 37, 55, 71-73 and 119: digital misalignment system 118 compares the semantic external digital content feature vector 338 with semantic message feature vector 336 to generate relevance score 342); and
based on the relevancy score being below the first threshold, enacting the first action for the electronic communication... (Lee figs. 1, 3C and 7 and paragraphs 26, 31, 37, 55, 73-74, 79 and 119-120: digital misalignment system 118 provides notification of a semantic misalignment when the generated relevance score 342 falls below a relevance score threshold).”
However, while Lee discloses providing a notification to a user when the generated relevancy score indicates a semantic misalignment, i.e., takes an associated action when the relevancy score falls below a relevance score threshold (paragraphs 26, 31, 37, 55, 73-74, 79 and 119-120), Lee does not explicitly disclose “receiving, from a user, a set of thresholds comprising a first threshold;
receiving, from the user, a set of actions associated with the set of thresholds, wherein the set of actions comprise a first action associated with the first threshold;” and
wherein the first action comprises removing the social media post (emphasis added).”
In the same field of endeavor, Ahmed discloses a system and method for providing notifications of communications, including social media posts, having a level of relevance that exceeds a defined threshold, wherein one or more relevance thresholds and associated notification actions are configured by the user (Ahmed figs. 1-2 and paragraphs 21, 31, 34-35, and 38: Ahmed fig. 2 and paragraphs 34-35: "A user of computing device 110 may establish none, one, or more intermediate threshold relevance levels by adding predefined thresholds and notification actions in user preferences 240.").”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee to allow a user to configure one or more relevance thresholds and associated notification actions as taught by Ahmed because doing so constitutes applying a known technique (user configuration of one or more relevance thresholds and associated actions) to known devices and/or methods (a method for identifying and presenting semantic misalignments between digital messages and external digital content) ready for improvement to yield predictable and desirable results (taking different actions based on the generated relevance score exceeding different thresholds). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Lee discloses providing a notification to a user when the generated relevancy score indicates a semantic misalignment, i.e., takes an associated action when the relevancy score falls below a relevance score threshold (paragraphs 26, 31, 37, 55, 73-74, 79 and 119-120), the combination of Lee and Ahmed does not explicitly disclose “based on the relevancy score being below the first threshold, enacting the first action for the electronic communication, wherein the first action comprises removing the social media post (emphasis added).”
In the same field of endeavor, Amin discloses removing a comment, i.e., a social media post, when the comment is classified as irrelevant to its associated target (Amin fig. 3 and paragraphs 100-101 and 109: “As another example, the given comment may be prevented from being viewed by being deleted or removed from one or more of the databases 116-120.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Ahmed, to remove social media posts that are determined to be irrelevant as taught by Amin. One of ordinary skill in the art would have been motivated to combine removing social media posts that are determined to be irrelevant to prevent the irrelevant social media posts from detracting from the forum providing by the social network and from driving away legitimate visitors (Amin paragraph 4).
	  
Regarding Claim 2, the combination of Lee, Ahmed and Amin discloses all of the limitations of Claim 1.
Additionally, Amin discloses “wherein at least one action in the set of actions includes allowing posting of the electronic communication (Amin figs. 2 and 3 and paragraphs 51, 100-101 and 109: "In addition to the content, various users have submitted comments 204. In general, the comments 204 are relevant to the social networking member's content." - while not explicitly stated, it is understood by one of ordinary skill that posting of the relevant comments was allowed by the system).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, as modified by Ahmed, to remove social media posts that are determined to be irrelevant as taught by Amin for the reasons set forth in the rejection of Claim 1.

Regarding Claim 11, the combination of Lee, Ahmed and Amin discloses all of the limitations of Claim 1.
Additionally, Lee discloses “wherein determining the relevancy score comprises:
generating, using a machine learning model, a first feature vector comprising one or more features extracted from the communication data (Lee figs. 3A and 7 and paragraphs 21, 55-65 and 117: digital misalignment system 118 generates semantic message feature vector 318 comprising features extracted from the digital message using a machine-learning model);
generating, using the machine learning model, a second feature vector comprising one or more features extracted from the webpage (Lee figs. 3B and 7 and paragraphs 21, 34, 66-70 and 118: digital misalignment system 118 generates external digital content feature vector 328 comprising features extracted from external digital content, e.g., misaligned landing page 230, using the machine-learning model); and
comparing the first feature vector to the second feature vector to determine a distance between the first feature vector and the second feature vector (Lee figs. 3C and 7 and paragraphs 23, 71-73 and 119: digital misalignment system 118 compares the feature vectors 318 and 328 to determine a similarity measure, such as a Euclidian distance);
wherein the relevancy score is based at least in part on the distance (Lee figs. 3C and 7 and paragraphs 23, 71-73 and 119: digital misalignment system 118 generates relevance score 342 based on the similarity measure, such as the determined Euclidian distance).”

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Lee discloses “A computer program product for electronic communication operations, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor... (Lee paragraphs 7 and 122-124: a non-transitory computer-readable medium comprising instructions executable by a computing device to implement a method for identifying and presenting semantic misalignments between digital messages and external digital content).”

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 1.
Lee discloses “A system for electronic communication operations (Lee paragraph 7: a system for identifying and presenting semantic misalignments between digital messages and external digital content), the system comprising:
a processor communicatively coupled to a memory... (Lee figs. 6 and 8 and paragraphs 105 and 131-132: computing device 800 comprising processor 802, memory 804 and storage device 806).”

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 2.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Ahmed and Amin in view of Garg et al., Pub. No. US 2019/0121866 A1, hereby “Garg”.

Regarding Claim 3, the combination of Lee, Ahmed and Amin discloses all of the limitations of Claim 1.
However, while Lee discloses determining a relevancy score for the digital message that was received by the digital misalignment system (Lee paragraphs 23, 37, 55, 71-73 and 119), the combination of Lee, Ahmed and Amin does not explicitly disclose “obtaining electronic communication stream data, where the electronic communication stream data comprises historical communications associated with the electronic communication.”
In the same field of endeavor, Garg discloses “obtaining electronic communication stream data, where the electronic communication stream data (Garg fig. 2B and paragraphs 56, 69 and 75-76: social networking system 102 determines a relevance score for a digital message based in part on prior messages of the sender, i.e., historical communications associated with the digital message).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Lee, Ahmed and Amin to determine the relevance score of the digital message based in part on prior messages of the sender as taught by Garg because doing so constitutes applying a known technique (generating a relevance score for a digital message based in part on prior messages of the sender) to known devices and/or methods (a method for identifying and presenting semantic misalignments between digital messages and external digital content) ready for improvement to yield predictable and desirable results (determining the relevance score based on the contents of a set of related digital messages). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 6, the combination of Lee, Ahmed, Amin and Garg discloses all of the limitations of Claim 3.
Additionally, Garg discloses “wherein determining the relevancy score further comprises comparing the communication data with the electronic communication stream data to further determine the relevancy score (Garg fig. 2B and paragraphs 56, 69 and 75-76: social networking system 102 determines a relevance score for a digital message based in part on prior messages of the sender, i.e., historical communications associated with the digital message)”.
Lee, Ahmed and Amin to determine the relevance score of the digital message based in part on prior messages of the sender as taught by Garg for the reasons set forth in the rejection of Claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449